Broyles, C. J.
1. Where a party to a cause makes a motion for a continuance, upon the ground of his illness, and he is present when the motion is made and his condition is passed upon by the court as by inspection, the discretion of the court in denying the motion will not be controlled, unless manifestly abused. Carter v. Pitts, 125 Ga. 792 (54 S. E. 695). Under this ruling, and the facts of .the instant case, the refusal of the motion for a continuance was not error.
2. The direction of a verdict in favor of the plaintiff for the full amount sued for, together with interest and attorney’s fees, was not error for any reason assigned.
3. The court did not err in overruling the motion for a new trial.

Judgment affirmed.


Luke and Bloodworth, J.J., concur.